Cooley, J.
(dissenting). The conclusion of my brethren in this case leads to this: that the plaintiff has a choice of two remedies; one under the act of 1877 and one under the previous statute. I have not been able to satisfy myself that the previous remedy remained after that act was passed. That act very properly saved to all parties their existing rights, but it did not assume to save remedies; and as the new remedy was entirely ample, there was no special reason why it should.
Had suit been brought under the act of 1877 the corporation must have been joined as defendant to fix its liability, though its bankruptcy, I think, would have rendered unnecessary and futile the suing out of execution Against it.